

Exhibit 10.1


FOURTH AMENDMENT TO
EMPLOYMENT AGREEMENT


This Fourth Amendment, made as of March 1, 2014, by and between Minerals
Technologies Inc., a Delaware corporation (the "Employer") and Joseph C. Muscari
(the "Executive").


WHEREAS, the Employer and the Executive previously entered into an employment
agreement, dated November 27, 2006, which was subsequently amended by the First
Amendment thereto, dated as of December 18, 2008, and the Second Amendment
thereto, dated as of July 21, 2010 and the Third Amendment thereto, dated as of
February 21, 2013 (as amended thereby, the "Employment Agreement"); and


WHEREAS, the Employer and the Executive now wish to amend the Employment
Agreement to extend its expiration date and make certain other revisions in
connection therewith.


NOW, THEREFORE, the Employer and the Executive hereby amend the Employment
Agreement, effective March 1, 2014, as follows:


1.            The second sentence of Section 1(a) is hereby amended to read as
follows:


For purposes of this Agreement, "Term" shall mean a period of eight (8) years
beginning on the Commencement Date and ending on the day before the eighth
anniversary thereof, but not earlier than March 1, 2015.


2.            Section 3 is hereby amended to add the following paragraph at the
end thereof:


In addition, for a period of ten years following Executive's retirement,
Employer shall, at its expense, make available to Executive office space at
Employer's corporate offices, staff support of one administrative assistant, and
such other secretarial and administrative assistance as reasonably requested by
Executive.




IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this amendment effective as of the date shown above.




MINERALS TECHNOLOGIES INC.




By:  /s/  Thomas J.
Meek                                                                                                3/10/14
      Thomas J.
Meek                                                                                                             Date
      Senior Vice-President, General Counsel,
      Human Resources, Secretary and Chief
      Compliance Officer




Agreed to by:




/s/ Joseph C.
Muscari                                                                                                              3/10/14
Joseph C.
Muscari                                                                                                        Date





